Citation Nr: 1743970	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  13-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for panic disorder with agoraphobia, dysthymic disorder.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1977 to February 1978 and from September 1980 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In June 2016, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Following the September 2016 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of her appeal.  The Veteran filed her substantive appeal in October 2013.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board, because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105 (e)(1) (West 2014).

In January 2014, the veteran executed a new power-of- attorney (VA Form 21-22a), designating Christopher Loiacono as her representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In an October 2013 Substantive Appeal (VA Form 9), the Veteran did not request a hearing before a Veterans Law Judge (VLJ).  Following issuance of a September 2016 SSOC, the Veteran, in a November 2016 VA Form 9, requested a Travel Board hearing before a VLJ.  

Pursuant to 38 C.F.R. § 20.700  (2016), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107  (West 2014).  

The record does not reflect that the AOJ has scheduled the Veteran's hearing, nor does it reflect that the Veteran has withdrawn that request.  

The Board may not proceed with review of this claim on appeal without providing the Veteran an opportunity for the requested hearing.

Therefore, a remand is required to schedule the hearing and to notify the Veteran of the date, time, and location of the hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




